Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-6 Filed: 03/02/19 Page: 1 of 2 PAGEID #: 19790




                       EXHIBIT D
                                                           Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-6 Filed: 03/02/19 Page: 2 of 2 PAGEID #: 19791




    Mapt1tude      u·en~ftf       to Bna•             Lf                                                                                                                                                                          01   X
                                                               lools




                            10 Degr~~ Grid Alu
                            World Country
                                         Pro·,,..:~

                                           P'
                                                                                                                                           ~
                            landma rk Area
                            Wat~rArea
                                                                                                                                                          0
                             .~n~          "~'·ut
                                                                                                                                                                                                    Q
              ll' • :. ~;       ·D1 Jll ZIP \.Odf'                                                                                                                                           Cleveland
                                O•qrt ZIP .Cod~                                                                            Bowling Gr..,    qJ                                    ;;        Parma
                                                bdr.15"10ft
                                    ..                                                                                                                                                         q;



             .
                            State
                            M'~

                             -u1ld•nq f..co t pr;nt
                            Prter Nodf'
                            Rr. tri8rool.t "itu!arn
                            n1,.!1«t•on
                                                                                                                 •
                                                                                                            ......
                                                                                                                          -                                      ...Mflold
                                                                                                                                                                                              q; Aleron

                                                                                                                                                                                                         Con ton



                             ..
                             'rett
                                                                                                                                           "!.":'"

              •
                            Highway/freeway
                            R    ,Jr, a•   Nod                                                                                                        •
                            R.a•lr"-~
                                                                                                                                                       L __
                                                                                                                                                     r®Jl5)      -    ~                       •
                                  dr-~li"
                                                                                                                                           s '-                      Nowm
                                                                                                                                                                                 .....,..
                            G ty(Town
                                                                                                                     SprlnQflrld
                                                                                                                                                 COLU MBUS

                                                                                                                                                                     •
                                                                                                                                                              ......,..
                                                                                                            •   --=--r
                                                                                                                ~
                                                                                                                I
                                                                                                                             -·
                                                                                                                                                 eM-..




  ~r"'- -.._,\,.,.,1'\J-r....r'                        ... ,     ..,   '   · ; ~
Mop scale linch= 27.()4122 Miles (1:1,713,332)                              ~EI C·79.326079, 40.913Wl   -



                                                                                                                                    Plaintiffs' Trial                        i
                                                                                                                                        Exhibit
                                                                                                                                       P601
                                                                                                                                                                             ;                                     REV_00023347


                                                                                                                                   Case No. 1:18-cv-00357
                                                                                                                                                                             i
